Citation Nr: 1336182	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  05-31 922	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome since May 28, 2009. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted entitlement to service connection for right knee patellofemoral pain syndrome and assigned a noncompensable rating effective September 25, 2002.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in March 2008.  The claim was remanded by the Board in decisions dated in September 2009, January 2012, and January 2013.  The January 2012 Board decision denied the claim for an initial compensable rating for right knee patellofemoral pain syndrome prior to May 28, 2009.  The appeal for an initial increased rating since that date remains before the Board.  

The Board previously noted that the Veteran's representative submitted a claim of entitlement to service connection for gout of the right knee in October 2012.  This claim has not been adjudicated by the agency of original jurisdiction (AOJ).  As such, the claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was last remanded by the Board in order to obtain additional VA treatment reports, to afford the Veteran the opportunity to submit additional evidence, and to afford the Veteran a VA examination.

The Veteran was afforded a VA examination in July 2013.  At that time, the examiner conducted a physical examination and addressed the remand directives posed by the Board in the January 2013 remand.  However, no diagnostic testing, including x-rays of the Veteran's right knee were obtained at that time.  The most recent diagnostic testing of record is a May 2009 magnetic resonance imaging (MRI) of the right knee.  

In an August 2013 statement, the Veteran's representative argued that the Veteran's disability warrants a compensable rating because the May 2009 MRI showed degenerative arthritis.  In fact, the MRI shows a tear of the lateral meniscus, a small joint effusion, and pre-patellar edema.  These findings are not medically attributed to the Veteran's service-connected right knee patellofemoral pain syndrome.  However, in the absence of updated radiologic examination, or a specific opinion that no additional radiologic examination would shed light on the current severity of the service-connected right patellofemoral pain syndrome, the Board is unable to determine whether the Veteran's right patellofemoral pain syndrome has increased in severity since 2009.  Additional evidence is required to respond to the allegations raised by the Veteran's representative.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the most recent diagnostic testing of record is more than four years old, another VA examination including x-rays of the right knee must be obtained.  

Additionally, VA outpatient treatment reports dated through February 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim during the pendency of the Remand directed, updated records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated since February 2013. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee patellofemoral pain syndrome.  The examiner should review the claims file and should note that review in the examination report.  

All necessary tests and studies, including x-rays and range of motion studies, should be conducted.  The examiner should specifically indicate whether there is evidence of patellofemoral pain syndrome of the right knee on x-ray or other diagnostic examination indicated; if the severity of patellofemoral pain syndrome cannot be shown on diagnostic examination, the examiner should explain why diagnostic examination is not indicated.  

The symptoms and complaints which are attributable to service-connected right knee patellofemoral pain syndrome should be documented in the claims file.  The report should state whether weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, are due to right knee patellofemoral pain syndrome, and, if so, provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups due to right knee patellofemoral pain syndrome, and, if so, offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain, if, but only if, attributable to right knee patellofemoral pain syndrome, should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

3.  Then, readjudicate the claim.  If the action taken remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


